DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/argument filed 02/04/2021. Claims 1, 3, 14-15, and 20 are amended and no claims have been newly added. Accordingly, claims 1-5 and 7-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claim 1 is missing a component of assigning a name to a seat. Lines 7-8 recite “a controller activating the first actuator or the second actuator to vibrate the first seat or the second seat, for a target occupant, based on the spoken name.” It is unclear how the controller can activate the first actuator or the second actuator to vibrate a seat for a target occupant based on the spoken name when it is not known which specific seat in which the target 
Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on rejected independent claim 1 and for failing to cure the deficiencies as cited above.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 recites performing operations including: a controller activating the first actuator or the second actuator to vibrate the first seat or the second seat for a target, occupant, based on the spoken name of the first occupant or the spoken name of the second occupant from the user input, wherein the user input is received from a third occupant who is not the first occupant or the second occupant, and wherein the third occupant does not occupy the first seat or the second seat. Since these limitations as recited in claim 1 are not anticipated nor made obvious, claim 1 and its independent claims are allowable.
Independent claims 15 and 20 recite performing operations including:  a controller activating the first actuator or the second actuator to vibrate, based on the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 8-11 filed 02/04/2021, with respect to 35 U.S.C 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 of claims 1-5, and 7-20 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669